IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

BOSTON SCIENTIFIC
CORPORATION and BOSTON
SCIENTIFIC SCIMED, INC.,

Plaintiffs,

V. Civ. No. 18-1869-CFC/CJB
MICRO-TECH ENDOSCOPY USA
INC., MICRO-TECH (NANJING)
CO., LTD., and HENRY SCHEIN
INC.,

New Smee? Nee! Nema Sine See” eer” See ee” Nee” “eee” nee tee” eee”

Defendants.

ORDER

At Wilmington this 5" day of February, 2020, having considered the Report
and Recommendation issued by United States Magistrate Judge Christopher J.
Burke on January 15, 2020, and upon the expiration of the time allowed for
objections pursuant to Rule 72 of the Federal Rules of Civil Procedure with no
objections having been filed;

IT IS ORDERED that:

1. Magistrate Judge Burke’s Report and Recommendation (D.I. 56) is

adopted.
2. Defendants’ motions to dismiss (D.I. 9) is denied.

CLG,

United States Districgtddge
